DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Applicant is advised that should claims 1 and 6 be found allowable, claims 22 and 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0129116 A1 to Hughes et al. (Hughes) in view of US 2007/0179465 A1 to Sakakibara et al. (Sakakibara) as evidenced by US 8,039,011 B2 to Flugge-Berendes et al. (Flugge).
	Regarding claims 1, 7 and 22, Hughes teaches a device (10/11) for treatment of/ameliorating hot flashes in perimenopausal and menopausal women (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
Hughes does not teach that the cooling sensation is by evaporation wherein the cooling agent comprises water and a gel utilizing polymers and/or menthol. 
Sakakibara teaches an analogous device to that of Hughes including a coolant (7) formed from water bearing endothermic materials functioning to cool the area surrounding the coolant as an amount of water contained therein evaporates under the effect of evaporative heat ([0027]).  An example of a coolant is a gelatinous material comprising water and polymers ([0027]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the menthol of Sakakibara as an obvious substitution of one known cooling sensation producing material for another as evidenced by Flugge which teaches that there are several different ways to impart a cooling sensation to the skin, including evaporation, neurosensory components, or physical agents (Col. 1, lines 5-7).
Regarding claim 2, the combination teaches the device of claim 1 as well as Hughes teaching wherein the device is disposable ([0001] which states “The present invention relates to disposable absorbent products…).
Regarding claim 3, the combination teaches as well as Hughes teaching wherein the adhesive has a removable adhesive backing ([0044] which states “Panty fastening adhesive 36…can be covered prior to use by a release paper, as is well known in the art.”).
Regarding claim 4, the combination teaches as well as Hughes teaching wherein the adhesive is configured to affix the device to a garment such that the cooling agent 
Regarding claims 5, 6 and 8, the combination teaches as well as Hughes teaching wherein the device is configured as a pad having a tip portion and two rounded bottom potions, wherein the cooling agent is distributed in the pad in at least some of the tip portion and wherein the cooling agent is distributed in the pad at the two rounded bottom portions (see for example the annotated figure below).

    PNG
    media_image1.png
    620
    834
    media_image1.png
    Greyscale


Regarding claim 10, the combination teaches the device of claim 1 as well as Hughes teaching wherein the at least one liner comprises upper and lower liners (26 and 22), the upper and lower liners sandwiching the cooling agent over at least the portion of the area of the device ([0057] which states “The functional enhancement indicator can be printed on the topsheet 26 of on the underlying absorbent core 20…”).
Regarding claim 11, the combination teaches the device of claim 10 as well as Hughes teaching wherein the cooling agent is sandwiched between the upper and lower liners by a lamination process ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding claim 13, the combination teaches the device of claim 12 as well as Hughes teaching wherein the upper liner comprises a material that provides moisture wicking in order to allow evaporation of the cooling agent to occur ([0039] which states that “Topsheet 26 can be formed of any soft, smooth, compliant, porous material which is comfortable against human skin and through which fluids such as urine or vaginal discharge can pass.”).
Regarding claim 14, the combination teaches the device of claim 10 as well as Hughes teaching wherein the adhesive has a removable backing ([0044] which states “Panty fastening adhesive 36…can be covered prior to use by a release paper, as is well known in the art.”).
Regarding claim 15, the combination teaches the device of claim 10 as well as Hughes teaching wherein the adhesive is configured to affix the device to a garment such that the cooling agent remains properly positioned in an intended manner when the garment is worn ([0030] which states “Feminine hygiene articles can be placed into the user’s undergarment and affixed via adhesive or other joining means.” And [0044] states “As is typical for sanitary napkins and the like, incontinence pad 10 of the present invention can have panty fastening adhesive 36 disposed on the garment-facing side 17 of backsheet 22.”).

Regarding claim 17, the combination teaches the device of claim 10 as well as Sakakibara teaches an analogous device to that of Hughes including a coolant (7) formed from water bearing endothermic materials functioning to cool the area surrounding the coolant as an amount of water contained therein evaporates under the effect of evaporative heat ([0027]).  An example of a coolant is a gelatinous material comprising water and polymers ([0027]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the menthol of Sakakibara as an obvious substitution of one known cooling sensation producing material for another as evidenced by Flugge which teaches that there are several different ways to impart a cooling sensation to the skin, including evaporation, neurosensory components, or physical agents (Col. 1, lines 5-7).
Regarding claim 18, the combination teaches the device of claim 10 as well as Hughes teaching wherein the device is disposable ([0001] which states “The present invention relates to disposable absorbent products…).
Regarding claim 19, Hughes teaches a device (10/11) for use with an undergarment ([0030] which states “Feminine hygiene articles can be placed into the user’s undergarment and affixed via adhesive or other joining means.”) for treatment of hot flashes in perimenopausal and menopausal women (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
Hughes does not teach that the cooling sensation is by evaporation wherein the cooling agent comprises water and a gel utilizing polymers and/or menthol. 
Sakakibara teaches an analogous device to that of Hughes including a coolant (7) formed from water bearing endothermic materials functioning to cool the area surrounding the coolant as an amount of water contained therein evaporates under the effect of evaporative heat ([0027]).  An example of a coolant is a gelatinous material comprising water and polymers ([0027]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the menthol of Sakakibara as an obvious substitution of one known cooling sensation producing material for another as evidenced by Flugge which teaches that there are several 
Regarding claim 20, the combination teaches the device of claim 19 as well as Hughes teaching wherein the device is configured as a pad having a tip portion and two rounded bottom portions (see annotated figure above), wherein the cooling agent is distributed in the pad at least at the tip portion (see annotated figure above with respect to 34), and wherein the device has at least one liner (the material of 10/11 onto which 34 is disposed, see for example [0057] which states “The functional enhancement indicator can be printed on the topsheet 26 of on the underlying absorbent core 20…”) positioned against and attached to the at least one side of the cooling agent over at least a portion of the area of the device (34 is disposed on the material of 10/11), the at least one liner comprises an upper and lower liners (26 and 22) sandwiching the cooling agent ([0057] which states “The functional enhancement indicator can be printed on the topsheet 26 of on the underlying absorbent core 20…”).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0129116 A1 to Hughes et al. (Hughes) in view of US 2007/0179465 A1 to Sakakibara et al. (Sakakibara) as evidenced by US 8,039,011 B2 to Flugge-Berendes et al. (Flugge) and further in view of US 7,291,136 B1 to Drevik et al. (Drevik).
Regarding claim 21, Hughes teaches a device (10/11) for treatment of hot flashes in perimenopausal and menopausal women (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
Hughes does not teach that the cooling sensation is by evaporation wherein the cooling agent comprises water and a gel utilizing polymers and/or menthol or the device configured as a heart shaped pad having a tip portion and two rounded bottom portions. 
Sakakibara teaches an analogous device to that of Hughes including a coolant (7) formed from water bearing endothermic materials functioning to cool the area surrounding the coolant as an amount of water contained therein evaporates under the effect of evaporative heat ([0027]).  An example of a coolant is a gelatinous material comprising water and polymers ([0027]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the menthol of Sakakibara as an obvious substitution of one known cooling sensation producing material for another as evidenced by Flugge which teaches that there are several different ways to impart a cooling sensation to the skin, including evaporation, neurosensory components, or physical agents (Col. 1, lines 5-7).
Drevik teaches an analogous article to that of Hughes as well as that it is of course possible to imagine other possible alternative shapes, such as articles with a rear portion which is finished by the side edges running together at a point, heart-shaped articles, or the like which means that an article according to the invention must have a narrow rear portion and a relatively wide front portion (Col. 9, lines 49-56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shaped the device as taught in Drevik so as to allow for the use of the device with a thong undergarment as taught by Drevik (title).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794